Case: 18-20322      Document: 00514950370         Page: 1    Date Filed: 05/09/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit
                                    No. 18-20322                            FILED
                                 Conference Calendar                     May 9, 2019
                                                                       Lyle W. Cayce
                                                                            Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

LESLIE NICOLE BREAUX, also known as Leslie Nicole Adams, also known
as Leslie Nicole Adams-Breaux,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:16-CR-277-1


Before DAVIS, JONES, and DUNCAN, Circuit Judges.

PER CURIAM: *
       The attorney appointed to represent Leslie Nicole Breaux has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Breaux has filed a response. The record is not sufficiently developed to allow
us to make a fair evaluation of Breaux’s claims of ineffective assistance of


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-20322      Document: 00514950370   Page: 2   Date Filed: 05/09/2019


                                 No. 18-20322

counsel; we therefore decline to consider the claims without prejudice to
collateral review. See United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014).
      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Breaux’s response. We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, and the APPEAL IS DISMISSED.
See 5TH CIR. R. 42.2.




                                       2